      4:21-cv-03134-JMG-MDN Doc # 1 Filed: 07/08/21 Page 1 of 37 - Page ID # 1




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA


 KYLA GORJI,                                                    Case No. __________
                                      Plaintiff,
 v.                                                           NOTICE OF REMOVAL

 C.R. BARD, INC., A Corporation, BARD
 ACCESS SYSTEMS, INC., A
 Corporation, and BECTON DICKINSON
 AND COMPANY, A Corporation,

                                   Defendants.

        Defendants, C. R. Bard, Inc., Bard Access Systems, Inc., and Becton Dickinson and Company

(“Defendants”), notify the Court that they have removed the above-referenced action from the District

Court of Lancaster County, Nebraska to the United States District Court for the District of Nebraska.

In support of this Notice, Defendants state as follows:

        1.       Plaintiff, Kyla Gorji (“Plaintiff”), filed the above-entitled action in the Nebraska

District Court in and for Lancaster County on June 7, 2021 (“State Court Action”). Defendants

were served on June 10, 2021. Accordingly, this Notice of Removal is filed pursuant to 28 U.S.C.

§ 1446 within thirty (30) days of the Defendants’ first receipt of the Complaint.

        2.       The United States District Court for the District of Nebraska, has original

jurisdiction under 28 U.S.C. § 1332, and the action may be removed by Defendants pursuant to 28

U.S.C. §§ 1441 and 1446.

        3.       At the time that Plaintiff filed the Complaint in the State Court Action, and at the

time of filing of this Notice of Removal, complete diversity existed between Plaintiff and

Defendants pursuant to 28 U.S.C. §1332.




DOCS/2661040.1
    4:21-cv-03134-JMG-MDN Doc # 1 Filed: 07/08/21 Page 2 of 37 - Page ID # 2




        4.       Upon all reasonable beliefs, both at the time the Complaint was filed and at the time

of removal, Plaintiff was a citizen and resident of Lincoln, Lancaster County, Nebraska, pursuant

to 28 U.S.C. §1132. (Complaint, ¶ 1).

        5.       Defendant C.R. Bard, Inc. (“Bard”) is a New Jersey Corporation with its principal

place of business located in Franklin Lakes, New Jersey. Bard is a wholly owned subsidiary of

Becton, Dickinson and Company.

        6.       Defendant Becton, Dickinson and Company (“BD”) is a New Jersey Corporation

with its principal place of business located in Franklin Lakes, New Jersey.

        7.       Defendant Bard Access Systems, Inc. (“BAS”) is a Utah corporation with its

principal place of business located in Salt Lake City, Utah.

        8.       For diversity purposes, a corporation is a citizen of the state in which it is

incorporated and of the state where it has its principal place of business. 28 U.S.C. § 1332(c)(1).

        9.       Therefore, at the time the Complaint was filed, BD and Bard were both citizens of

New Jersey, BAS was a citizen of Utah, and Plaintiff was a citizen of Nebraska, making complete

diversity of citizenship as between the parties.

        10.      On information and belief, the amount in controversy exceeds $75,000.00 as

Plaintiff alleges that Defendants’ product “has caused and will continue to cause Plaintiff physical,

mental and emotional injuries and damages” in addition to medical expenses to date in the amount

of $24,228.00.     (Complaint, ¶ 32).     In the Complaint, Plaintiff seeks damages against the

Defendants for: “all general damages Plaintiff has suffered, including past, present and future

physical pain, emotional suffering, and inconvenience;” “plaintiff’s past, present and future

medical and hospital expenses;” and “[f]or the costs of litigation and such other and further relief

as the Court deems just.” (Id. at pp. 20-21).


                                                   2
DOCS/2661040.1
    4:21-cv-03134-JMG-MDN Doc # 1 Filed: 07/08/21 Page 3 of 37 - Page ID # 3




        11.      Attached as Exhibit “A” and incorporated by reference are true and correct copies

of all pleadings and papers filed in this action in the District Court of Lancaster County, Nebraska.

Defendants know of no other pleadings or papers that have been served or filed with the District

Court of Lancaster County, Nebraska in this matter.

        12.      Attached as Exhibit “B” is a true and correct copy of the Notice of Filing of Notice

of Removal directed to the District Court of Lancaster County, Nebraska being served upon

Plaintiff's counsel contemporaneously with the filing of this Notice and being filed with the Clerk

of the District Court of Lancaster County, Nebraska on this date.

        13.      Defendants expressly reserve all defenses to Plaintiff's claims, including, but not

limited to, all defenses based in law, equity, statute, constitution, jurisdiction, or immunity, any

other defense or avoidance, and does not waive any defense by this removal.

        14.      Defendants request trial of this matter in Omaha, Nebraska.

         WHEREFORE, in accordance with the statutory authority set forth above, Defendants

hereby remove this action from the District Court of Lancaster County, Nebraska to the United

States District Court for the District of Nebraska.


          Dated this 8th day of July, 2021.

                                              C. R. Bard, Inc., Bard Access Systems, Inc., and Becton
                                              Dickinson and Company, Defendants,



                                              By: /s/Jennifer D. Tricker
                                                   Jennifer D. Tricker, (NE# 23022)
                                              of   BAIRD HOLM LLP
                                                   1700 Farnam St
                                                   Omaha, NE 68102-2068
                                                   Phone: 402-344-0500
                                                   Facsimile: 402-344-0588
                                                   jtricker@bairdholm.com

                                                   3
DOCS/2661040.1
    4:21-cv-03134-JMG-MDN Doc # 1 Filed: 07/08/21 Page 4 of 37 - Page ID # 4




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on July 8, 2021, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which sent notification of such filing to the

following:



                           Vincent M. Powers, Esq.
                           Elizabeth A. Convaerts, Esq.
                           Powers Law
                           411 13th Street, Suite 300
                           Lincoln, NE 68508
                           vince@vpowerslaw.com
                           elizabeth@vpowerslaw.com
                           Attorneys for Plaintiff




                                                     /s/Jennifer D. Tricker




                                                 4
DOCS/2661040.1
4:21-cv-03134-JMG-MDN Doc # 1 Filed: 07/08/21 Page 5 ofFiled
                                                        37 -inPage  ID # 5
                                                               Lancaster District Court
                                                                                *** EFILED ***
                                                                       Case Number: D02CI210002569
                                                                         Transaction ID: 0013559310
                                                                  Filing Date: 06/07/2021 01:31:42 PM CDT
        IN THE DISTRICT COURT OF LANCASTER COUNTY, NEBRASKA

KYLA GORJI,                          )               CASE NO. CI __________
                                     )
                   Plaintiff,        )
                                     )            COMPAINT, PRAECIPE AND
      vs.                            )             AND DEMAND FOR JURY
                                     )
C.R. BARD, INC., A Corporation, BARD )
ACCESS SYSTEMS, INC., A Corporation, )
And BECTON, DICKINSON AND            )
COMPANY, A Corporation,              )
                   Defendants.       )



       COMES NOW the Plaintiff, Kyla Gorji, by and through her attorneys Vincent M.

Powers, Elizabeth Govaerts and Powers Law, and for her cause of action against the

defendants, states and alleges as follows:

                                         THE PARTIES

       1.      That at all relevant times, Kyla Gorji was a resident of Lincoln, Lancaster

County, Nebraska;

       2.      Defendant C.R. Bard, Inc. (“Bard”) is a New Jersey Corporation with its

principal place of business located in Franklin Lakes, New Jersey. Bard is engaged in the

business of researching, developing, designing, licensing, manufacturing, distributing,

supplying, selling, marketing and introducing into interstate commerce, its medical

devices, including the PowerPort, and is a wholly owned subsidiary of Becton, Dickinson

and Company who purchased C.R. Bard in approximately 2017;

       3.      That at all relevant times, the defendant Bard Access Systems, Inc.

(“BAS”) is a Utah corporation with its principal place of business located in Salt Lake

City, Utah. BAS conducts business throughout the United States, including the state of

                                                                              EXHIBIT
                                             1                                       A
4:21-cv-03134-JMG-MDN Doc # 1 Filed: 07/08/21 Page 6 of 37 - Page ID # 6




Nebraska, and is a wholly owned subsidiary of C.R. Bard and defendant Becton,

Dickinson and Company who purchased C.R. Bard in approximately 2017. BAS is

engaged in the business of researching, developing, designing, licensing, manufacturing,

distributing, supplying, selling, marketing and introducing into interstate commerce, its

medical devices, including the PowerPort;

        4.      Defendant Becton, Dickinson and Company (“BD”) is a New Jersey

Corporation with its principal place of business located in Franklin Lakes, New Jersey.

BD is engaged in the business of researching, developing, designing, licensing,

manufacturing, distributing, supplying, selling, marketing and introducing into interstate

commerce, its medical devices, including the PowerPort;

                                 JURISDICTION AND VENUE

        5.      Venue is proper in Lancaster County by virtue of the fact that a substantial

portion of the events or omission giving rise to the claims occurred in Lincoln, Lancaster

County, Nebraska, and defendants’ products are produced, sold to and consumed by

individuals in the state of Nebraska, thereby subjecting defendants to personal

jurisdiction;

        6.      This court has jurisdiction over the parties pursuant to Neb. Rev. Stat.

§25-536. Defendants have and continue to conduct substantial business in the state of

Nebraska and distribute vascular access products in this jurisdiction, receive substantial

compensation and profits from the sale of vascular access products in this jurisdiction,

and made material omissions and misrepresentations and breaches of warranties in this

jurisdiction so as to subject them to in personam jurisdiction in this court.




                                              2
4:21-cv-03134-JMG-MDN Doc # 1 Filed: 07/08/21 Page 7 of 37 - Page ID # 7




                                         THE PRODUCT

          7.    The Bard PowerPort® MRI® isp Implantable Port (“PowerPort”) is one

of several varieties of port/catheter systems that has been designed, manufactured,

marketed, and sold by defendants.

          8.    According to the defendants, the PowerPort is a totally implantable

vascular access device designed to provide repeated access to the vascular system for

delivery of medication, intravenous fluids, parenteral nutrition solutions, and blood

products.

          9.    The intended purpose of the PowerPort is to make it easier to deliver

medications directly into the patient’s bloodstream. The device is surgically placed

completely under the skin and left implanted.

          10.   The PowerPort consists of two primary components: an injection port and

a silicone catheter.

          11.   The injection port has a raised center, or “septum,” where the needle is

inserted for delivery of the medication. The medication is carried from the port into the

bloodstream through a small, flexible tube, called a catheter, that is inserted into a blood

vessel.

          12.   The PowerPort is “indicated for patient therapies requiring repeated access

to the vascular system. The port system can be used for infusion of medications, I.V.

fluids, parenteral nutrition solutions, blood products, and for the withdrawal of blood

samples.”




                                              3
4:21-cv-03134-JMG-MDN Doc # 1 Filed: 07/08/21 Page 8 of 37 - Page ID # 8




       13.     The PowerPort is commonly used in patients with cancer and rheumatoid

arthritis to facilitate the administration of chemotherapy or other long-term infused

medications.

       14.     At all times relevant, Defendants misrepresented the safety of the

PowerPort system, and negligently designed, manufactured, prepared, compounded,

assembled, processed, labeled, marketed, distributed, and sold the PowerPort system as a

safe and effective device to be surgically implanted to provide repeated access to the

vascular system for the delivery of medications, intravenous fluids, parenteral nutrition

solutions and blood products;

       15.     At all times relevant to this action, Defendants knew and had reason to

know, that the PowerPort was not safe for the patients for whom they were prescribed

and implanted, because once implanted, the device was prone to fracturing, migrating,

perforating internal vasculature and otherwise malfunctioning.

       16.     At all times relevant to this action, Defendants knew and had reason to

know that patients implanted with PowerPorts had an increased risk of suffering life

threatening injuries, including but not limited to: death, hemorrhage, cardiac/pericardial

tamponade, cardiac arrhythmia and other symptoms similar to myocardial infarction,

severe and persistent pain, and perforations of tissue, vessels and organs, or the need for

additional surgeries to remove the defective device.

       17.     Soon after the PowerPort was introduced to the market, Defendants began

receiving large numbers of Adverse Event Reports (AERs) from healthcare providers

reporting that the PowerPort was fracturing, migrating, and otherwise malfunctioning

post-implantation. Defendants also received large numbers of AERs reporting that




                                             4
4:21-cv-03134-JMG-MDN Doc # 1 Filed: 07/08/21 Page 9 of 37 - Page ID # 9




PowerPort was found to have perforated internal vasculature. These failures were often

associated with reports of patient injuries such as:

                       a.      Hemorrhage;

                       b.      Cardiac/pericardial tamponade;

                       c.      Cardiac arrhythmia and other symptoms similar to

                               myocardial infarction;

                       d.      Severe and persistent pain; and

                       e.      perforations of tissue, vessels and organs.

        18.    Defendants were aware or should have been aware that the PowerPort had

a substantially higher failure rate than other similar products on the market, yet the

Defendants failed to warn consumers of this fact.

        19.    Defendants intentionally concealed the severity of complications caused

by PowerPort and the likelihood of these events occurring.

        20.    Rather than alter the design of the PowerPort or to make it safer, or

adequately warn physicians of the dangers associated with the PowerPort, Defendants

continued to actively and aggressively market the PowerPort as safe, despite their

knowledge of numerous reports of catheter fracture, migration and failure and associated

injuries.

        21.    The conduct of the Defendants, as alleged in this Complaint, constitutes

willful, wanton, gross, and outrageous corporate conduct that demonstrates a conscious

disregard for the safety of Plaintiff. Defendants had actual knowledge of the dangers

presented by the PowerPort System, yet consciously failed to act reasonably to:




                                              5
4:21-cv-03134-JMG-MDN Doc # 1 Filed: 07/08/21 Page 10 of 37 - Page ID # 10




               a.      Adequately Inform or warn Plaintiff, his prescribing physicians, or

               the public at large of these dangers;

               b.      Establish and maintain an adequate quality and post-market

               surveillance system to ensure the design, manufacturing and labeling

               deficiencies associated with the device were timely identified and

               corrected; or

               c.      Recall and/or retrofit the PowerPort System from the market.



               SPECIFIC FACTUAL ALLEGATIONS AS TO KYLA GORJI

       22.     On or about October 1, 2019, Plaintiff underwent placement of the

PowerPort ® MRI® isp port with attachable 8.0 Fr Groshong Catheter model number

1801560. The device was implanted by Dr. Greg Fitzke.

       23.     Defendants, directly or through their agents, apparent agents, servants or

employees, designed, manufactured, marketed advertised, distributed and sold the

PowerPort that was implanted in the Plaintiff.

       24.     Due to the defective device, Plaintiff suffered damages and continues to

suffer damages including, but not limited to, undergoing an unnecessary major surgery,

increased risk of future severe and permanent injuries, severe emotional distress, ongoing

fear of and anxiety from future injuries, including but not limited to cardiac injuries.

       25.     The Defendants concealed their knowledge of the PowerPort’s

unreasonably dangerous risks from Plaintiff and her physicians.




                                              6
4:21-cv-03134-JMG-MDN Doc # 1 Filed: 07/08/21 Page 11 of 37 - Page ID # 11




       26.     The defendants failed to warn Plaintiff or her physicians of the true

quantitative or qualitative risk of fracture, migration or dislodgement associated with the

PowerPort.

       27.     Rather than alter the design of their product to make it safer, or warn

physicians of the dangers associated with the PowerPort, the defendant continued their

efforts to knowingly market and sell their defective product.

       28.     Plaintiff’s physician relied upon the representations, including the

instructions for use distributed with the product implanted in the plaintiff and the product

advertising to Plaintiff’s detriment.

       29.     The Defendants knowingly concealed the dangerous propensity of this

device to fracture and migrate, necessitating surgical intervention. Defendants further

concealed their knowledge about the cause of these failures, and that the failures were

known to cause serious injuries.

       30.     As a result of the failure of the Defendants, and the Defendants’ wrongful

conduct in designing, manufacturing, and marketing this defective product, Plaintiff and

Plaintiff’s physician were unaware, and could not have reasonably known or have learned

through reasonable diligence, that Plaintiff had been exposes to risks identified in this

Complaint, and that those risks were the direct and proximate result of the Defendants’

acts, omissions and misrepresentations.

       31.     The Defendants failed to conduct adequate and sufficient post-marketing

surveillance after they began marketing, advertising, distributing and selling the

PowerPort.




                                              7
4:21-cv-03134-JMG-MDN Doc # 1 Filed: 07/08/21 Page 12 of 37 - Page ID # 12




        32.     As a result of the Defendants’ actions and inactions, Plaintiff was injured

due to the use of the PowerPort, which has caused the plaintiff to incur hospital and

medical expenses in the amount of $24,228.00, and has caused and will continue to cause

Plaintiff physical, mental and emotional injuries and damages.

                                  FIRST CAUSE OF ACTION

                                       NEGLIGENCE

        33.     Plaintiff incorporates by reference all other paragraphs of this Complaint

as if fully set for the herein.

        34.     The Defendants owed Plaintiff a duty to exercise reasonable care when

designing, manufacturing, marketing, advertising, distributing, selling and conducting

post-market surveillance of the PowerPort.

        35.     The Defendants failed to exercise reasonable care under the circumstances

and therefore breached this duty by:

                a.       Designing and distributing a product that they knew or should have

                         known that the likelihood and the severity of the potential harm

                         from the product exceeded the burden of taking safety measure to

                         reduce or avoid the harm;

                b.       Designing a product that was insufficient to withstand foreseeable

                         in vivo forces and conditions without fracturing and migrating due

                         to fatigue failure, chemical degradation, and flex failure;

                c.       Failing to use reasonable care to warn or instruct Plaintiff,

                         Plaintiff’s physicians, or the general health care community about




                                               8
4:21-cv-03134-JMG-MDN Doc # 1 Filed: 07/08/21 Page 13 of 37 - Page ID # 13




                  the product’s substantially dangerous condition or about facts

                  making the product likely to be dangerous;

            d.    Failing to perform reasonable and appropriate pre- and post-

                  marketing testing of the product to determine whether or not the

                  product was safe for its intended use;

            e.    Failing to provide adequate instructions, guidelines, and safety

                  precautions to those persons whom it was reasonably foreseeable

                  would prescribe, use and implant the product;

            f.    Advertising, marketing and recommending the use of the product,

                  while concealing and failing to disclose or warn of the dangers

                  known by the defendants to be connected with and inherent in the

                  use of the device;

            g.    Representing that the product was safe for its intended use when in

                  fact, the Defendants knew or should have known the product was

                  not safe for its intended purpose;

            h.    Continuing the manufacture and sale of the products with the

                  knowledge that said product was dangerous and not reasonably

                  safe, and in failing to comply with FDA regulations and policy;

            i.    Failing to use reasonable and prudent care in the design, research,

                  manufacture, and development of the product so as to avoid the

                  risk of serious harm associated with the use of the device;

            j.    Failing to establish and maintain an adequate post-market

                  surveillance program to ensure deficiencies in the design,




                                        9
4:21-cv-03134-JMG-MDN Doc # 1 Filed: 07/08/21 Page 14 of 37 - Page ID # 14




                        manufacturing process, and labeling were timely and adequately

                        identified and corrected;

                 k.     Failing to timely and adequately recall or retrofit the product; and

                 l.     Failing to issue any safety or warning letters to doctors correcting

                        false marketing claims made in marketing materials or by sales

                        representatives or providing notice of updated labeling.

       36.       A reasonable manufacturer, distributor, or seller under the same or similar

circumstances would not have engaged in the before-mentioned acts and omissions.

       37.       As a direct and proximate result of the Defendants’ actions, omissions and

misrepresentations, Plaintiff has suffered, and will continue to suffer, severe physical

pain and injuries, some or all of which are permanent, emotional distress and medical and

hospital expenses.

       WHEREFORE Plaintiff prays for an award of damages in an amount which will

fairly compensate her for her hospital and medical expenses to date, and reasonably

certain to be incurred in the future, her general damages, and all other relief as the Court

deems just and appropriate.

                              SECOND CAUSE OF ACTION

                STRICT PRODUCTS LIABILITY – FAILURE TO WARN

       38.       Plaintiff incorporates all other paragraphs in this complaints as if set forth

fully herein.

       39.       Defendants designed, set specifications, manufactured, prepared,

compounded, assembled, processed, marketed, labeled, distributed, and sold the

PowerPort, including the one implanted into Plaintiff, into the stream of commerce and in




                                               10
4:21-cv-03134-JMG-MDN Doc # 1 Filed: 07/08/21 Page 15 of 37 - Page ID # 15




the course of same, directly advertised and marketed the device to consumers or persons

responsible for consumers, and therefore had a duty to warn of the risk of harm

associated with the use of the device and to provide adequate instructions on the safe and

proper use of the device.

       40.     At the time defendants designed, manufactured, prepared, compounded,

assembled, processed, marketed labeled, distributed, and sold the device into the stream

of commerce, the device was defective and presented a substantial danger to users of the

product when put to its intended and reasonably anticipated use, namely as an implanted

port/catheter system to administer the medications. Defendants failed to adequately warn

of the device’s known or reasonably scientifically knowable dangerous propensities.

       41.     Defendants knew or should have known at the time they manufactured,

labeled, distributed and sold the PowerPort that was implanted into plaintiff that the

PowerPort posed a significant and higher risk than other similar products of device

failure and resulting serious injuries.

       42.     Defendants further knew that these devices were fracturing and migrating

for reasons other than “pinch-off” caused by user error. For example, Bard knew

internally long before it manufactured Plaintiff’s device that these devices were

fracturing due to fatigue failure, flex fatigue, and chemical degradation. Prior to

manufacturing Plaintiff’s implant, defendants also knew that these devices were

fracturing and migrating causing patient injuries at much higher reported failure rates

than had ever been revealed to, or expected by, consumers of the product.




                                             11
4:21-cv-03134-JMG-MDN Doc # 1 Filed: 07/08/21 Page 16 of 37 - Page ID # 16




        43.    Defendants failed to timely and reasonably warn of material facts

regarding safety and efficacy of the PowerPort; neither Plaintiff’s health care providers or

Plaintiff would have used the device had these facts been known to them.

        44.    The warnings, labels, and instructions provided by the Defendants at all

times relevant to this action, are and were inaccurate, intentionally misleading, and

misrepresented the risks and benefits and lack of safety and efficacy of the device.

        45.    The health risks associated with the device as described herein are of such

a nature that the ordinary consumer would not have readily recognized the potential

harm.

        46.    The device, which was designed, manufactured, prepared, compounded,

assembled, processed, marketed, labeled, distributed, and sold into the stream of

commerce by Defendants, was defective at the time of release into the stream of

commerce due to inadequate warnings, labeling and/or instructions accompanying the

product.

        47.    When plaintiff was implanted with the device, Defendants failed to

provide adequate warnings, instructions, or labels regarding the severity and extent of the

health risks posed by the device.

        48.    Defendants intentionally underreported the number and nature of adverse

events associated with dislodgement and migration of the devices to Plaintiff’s health

care providers, as well as to the FDA. Moreover, Defendants abused the Alternative

Summary Reporting (ASR) program, a controversial reporting program halted by the

FDA in 2019, to ensure that consumers would not discover thousands of reported device

failures and patient injuries from the product.




                                             12
4:21-cv-03134-JMG-MDN Doc # 1 Filed: 07/08/21 Page 17 of 37 - Page ID # 17




       49.     Neither Plaintiff nor her health care providers knew of the substantial

danger associated with the intended and foreseeable use of the device.

       50.     Plaintiff and her health care providers used PowerPort in a normal,

customary, intended, and foreseeable manner, namely as a surgically placed device used

to deliver medications directly into a patient’s blood stream.

       51.     Upon information and belief, the defective and dangerous condition of the

device, including the one implanted into Plaintiff, existed at the time it was

manufactured, prepared, compounded, assembled, processed, marketed, labeled,

distributed, and sold by Defendants to distributors and/or healthcare professionals or

organizations. Upon information and belief, the device implanted in Plaintiff was in the

same condition as when it was manufactured, inspected, labeled, promoted, distributed

and sold by defendants.

       52.     Defendants’ lack of sufficient warning and/or instructions was the direct

and proximate cause of Plaintiff’s serious physical injuries, and economic damages in an

amount to be determined at trial. In other words, had defendants provided adequate

warnings, Plaintiff and his physicians would not have used the device.

       WHEREFORE, Plaintiff prays for an award of damages in an amount which will

fairly compensate her for her hospital and medical expenses to date, and reasonably

certain to be incurred in the future, her general damages, and all other relief as the Court

deems just and appropriate.

                              THIRD CAUSE OF ACTION

        STRICT PRODUCTS LIABILITY – MANUFACTURING DEFECT




                                             13
4:21-cv-03134-JMG-MDN Doc # 1 Filed: 07/08/21 Page 18 of 37 - Page ID # 18




       53.      Plaintiff incorporates all other paragraphs in this complaints as if set forth

fully herein.

       54.      Defendants designed, set specifications, manufactured, prepared,

compounded, assembled, processed, marketed, labeled, distributed, and sold the

PowerPort that was implanted into plaintiff.

       55.      Based on information and belief, Defendants operated under design and

manufacturing specifications for the PowerPort, which included appropriate material

content, strength, size, durability, appearance, resistance levels, and the devices were not

to be distributed if they exhibited excessive surface damage. The manufacturing process

was intended to identify any end-product devices that did not meet Defendants’

specifications, so that those devices would not be placed into the stream of commerce.

       56.      Upon information and belief, the PowerPort implanted in Plaintiff

contained manufacturing defects when it left Defendants’ possession. The device

differed from said defendants’ intended result and/or from other ostensibly identical units

of the same product line.

       57.      Upon information and belief, the PowerPort implanted in Plaintiff varied

from its intended specifications in that the device did not have the specified material

content, strength, size, durability, strength, and contained surface damage, pitting, or

cracking on the exterior of the device which acted to increase the risk of fracture and

migration.

       58.      Plaintiff and her health care providers used the PowerPort in a way that

was reasonably foreseeable to Defendants.




                                              14
4:21-cv-03134-JMG-MDN Doc # 1 Filed: 07/08/21 Page 19 of 37 - Page ID # 19




            59.   The device’s manufacturing defect was the direct and proximate cause of

Plaintiff’s serious physical injuries and economic damages in an amount to be determined

at trial.

            WHEREFORE, Plaintiff prays for an award of damages in an amount which will

fairly compensate her for her hospital and medical expenses to date, and reasonably

certain to be incurred in the future, her general damages, and all other relief as the Court

deems just and appropriate.

                               FOURTH CAUSE OF ACTION

                  STRICT PRODUCTS LIABILITY – DESIGN DEFECT

            60.   Plaintiff incorporates all other paragraphs in this complaints as if set forth

fully herein.

            61.   The PowerPort implanted in Plaintiff was defective in its design and

unreasonably dangerous at the time it left the control of Defendants and entered the

stream of commerce, because it failed to perform as safely as an ordinary consumer

would expect when used as intended or in a manner reasonably foreseeable, and because

the foreseeable risks of the device exceeds any benefits associated with its use.

            62.   At the time the PowerPort implanted in the Plaintiff was manufactured,

safer alternative designs were commercially, technologically, and scientifically attainable

and feasible.

            63.   Plaintiff and her healthcare providers used the PowerPort in a manner that

was reasonably foreseeable to Defendants and in the manner it was intended to be used.




                                                15
4:21-cv-03134-JMG-MDN Doc # 1 Filed: 07/08/21 Page 20 of 37 - Page ID # 20




        64.     Neither Plaintiff nor her health care providers could have by the exercise

of reasonable care discovered the defective condition or perceived the unreasonable

dangers with the PowerPort prior to Plaintiffs implantation with the device.

        65.     Defendants are strictly liable to the plaintiff for designing, manufacturing,

marketing, labeling, packaging and selling the defectively designed PowerPort implanted

in Plaintiff.

        66.     As a direct and proximate result of the PowerPort’s aforementioned

defects, the Plaintiff was caused and/or in the future will be caused to suffer severe

personal injuries, pain and suffering, emotional distress, financial or economic loss,

including but not limited to medical expenses, and other damages.

        WHEREFORE, Plaintiff prays for an award of damages in an amount which will

fairly compensate her for her hospital and medical expenses to date, and reasonably

certain to be incurred in the future, her general damages, and all other relief as the Court

deems just and appropriate.

                               FIFTH CAUSE OF ACTION

                         BREACH OF IMPLIED WARRANTY

        67.     Plaintiff incorporates all other paragraphs in this complaints as if set forth

fully herein.

        68.     Defendants impliedly warranted that the PowerPort was merchantable and

fit for the ordinary purposes for which it was intended.

        69.     When the PowerPort was implanted into plaintiff, it was being used for the

ordinary purposes for which it was intended.




                                              16
4:21-cv-03134-JMG-MDN Doc # 1 Filed: 07/08/21 Page 21 of 37 - Page ID # 21




       70.      The Plaintiff, individually and/or though her physicians, relied upon

Defendants’ implied warranty of merchantability in consenting to have the PowerPort

implanted in her.

       71.      Defendants breached these implied warranties of merchantability because

the PowerPort implanted in the Plaintiff was neither merchantable nor suited for its

intended use as warranted.

       72.      Defendants’ breaches of their implied warranties resulted in the

implantation of an unreasonably dangerous and defective PowerPort in the Plaintiff’s

body, placing the Plaintiff’s health and safety in jeopardy.

       73.      The PowerPort was sold to the Plaintiff’s health care providers for

implantation into patients such as the Plaintiff.

       74.      As a direct and proximate result of Defendants’ breaches of the

aforementioned implied warranties, the Plaintiff was caused and/or in the future will be

caused to suffer severe personal injuries, pain and suffering, severe emotional distress,

medical expenses, and other damages.

       WHEREFORE, Plaintiff prays for an award of damages in an amount which will

fairly compensate her for her hospital and medical expenses to date, and reasonably

certain to be incurred in the future, and all other relief as the Court deems just and

appropriate.

                               SIXTH CAUSE OF ACTION

                         BREACH OF EXPRESS WARRANTY

       75.      Plaintiff incorporates all other paragraphs in this complaints as if set forth

fully herein.




                                              17
4:21-cv-03134-JMG-MDN Doc # 1 Filed: 07/08/21 Page 22 of 37 - Page ID # 22




        76.     Defendants, through their officers, directors, agents, representatives,

employees, written literature and packaging, and written and media advertisement,

expressly warranted that the PowerPort was safe and fit for use by consumers, was of

merchantable quality, did not produce dangerous side effects, and was adequately tested

and fit for its intended use.

        77.     The PowerPort does not conform to the Defendants’ express

representations because it is not reasonably safe, has numerous serious side effects, and

can cause severe and permanent injury.

        78.     At all times relevant, the PowerPort did not perform as safely as an

ordinary consumer of the device would expect when used as intended or in a reasonably

foreseeable manner.

        79.     Plaintiff, her physicians, and the medical community reasonably relied

upon the defendants’ express warranties for the PowerPort.

        80.     At all relevant times, the PowerPort was used on Plaintiff by Plaintiff’s

physicians for the purpose and manner intended by the Defendants.

        81.     Plaintiff and Plaintiff’s physicians, by the use of reasonable care, could

not have discovered the breach of warranty and realized the potential danger.

        82.     As a direct and proximate result of the breach of Defendants’ express

warranties, Plaintiff has suffered severe physical pain and injuries which are permanent

and lasting in nature, emotional distress, medical expenses and other economic loss.

        WHEREFORE, Plaintiff prays for an award of damages in an amount which will

fairly compensate her for her hospital and medical expenses to date, and reasonably




                                             18
4:21-cv-03134-JMG-MDN Doc # 1 Filed: 07/08/21 Page 23 of 37 - Page ID # 23




certain to be incurred in the future, her general damages, and all other relief as the Court

deems just and appropriate.

                            SEVENTH CAUSE OF ACTION

                           FRAUDULENT CONCEALMENT



        83.     Plaintiff incorporates all other paragraphs in this Complaint as if set forth

fully herein.

       84.      Defendants fraudulently concealed information with respect to the

PowerPort in the following particulars:

                a.     Defendants represented through labeling, advertising, marketing

                       materials, seminar presentations, publications, notice letters, and

                       regulatory submissions that the PowerPort was safe, and

                       fraudulently withheld and concealed information about the

                       substantial risks of using the PowerPort;

                b.     Defendants represented that the PowerPort was safer than other

                       alternative systems and fraudulently concealed information which

                       demonstrated that the PowerPort was not safer than alternatives

                       available on the market;

                c.     Defendants concealed that it knew these devices were fracturing

                       and migrating from causes other that the manner in which the

                       implanting physician implanted the device; and

                d.     That the frequency of these failures and the severity of injuries

                       were substantially worse than the defendant had reported.




                                              19
4:21-cv-03134-JMG-MDN Doc # 1 Filed: 07/08/21 Page 24 of 37 - Page ID # 24




       85.     The Defendants had sole access to material facts concerning the dangers

and unreasonable risks of the PowerPort.

       86.     The concealment of information by the Defendants about the risks of the

PowerPort was intentional, and the representations made by Defendants were known by

defendants to be false.

       87.     The concealment of information and the misrepresentations about the

PowerPort was made by the defendants with the intent that Plaintiff’s health care

providers would rely on them.

       88.     Plaintiff and her physicians relied upon the representations and were

unaware of the substantial risks of the PowerPort which the Defendants concealed from

the Public, including Plaintiff and her physicians.

       89.     As a direct and proximate result of the Defendants’ actions, omissions and

misrepresentations, Plaintiff suffered severe physical pain and injuries which are

permanent and lasting in nature, emotional distress, hospital and medical expenses and

other economic loss.

       90.     Had the Defendants not concealed this information, neither Plaintiff nor

her health care providers would have consented to using the device.

       WHEREFORE, Plaintiff prays for an award of damages in an amount which will

fairly compensate her for her hospital and medical expenses to date, and reasonably

certain to be incurred in the future, her general damages, and all other relief as the Court

deems just and appropriate.w

                                 PRAYER FOR RELIEF




                                             20
4:21-cv-03134-JMG-MDN Doc # 1 Filed: 07/08/21 Page 25 of 37 - Page ID # 25




       WHEREFORE, based upon the foregoing, Plaintiff prays that judgment be

entered against each of the defendants as follows:

       a.      For all general damages Plaintiff has suffered, including past, present and

future physical pain, emotional suffering, and inconvenience;

       b.      For plaintiff’s past, present and future medical and hospital expenses;

       c.      For the costs of litigation and such other and further relief as the Court

deems just.

                                              KYLA GORJI, PLAINTIFF



                                              BY: /s/: Vincent M. Powers
                                              VINCENT M. POWERS, #15866
                                              ELIZABETH A. GOVAERTS, #20315
                                              411 S. 13th Street, #300
                                              Lincoln, NE 68508
                                              (402) 474-8000
                                              (402) 474-5006 facsimile
                                              Vince@vpowerslaw.com
                                              Elizabeth@vpowerslaw.com
                                              Attorneys for Plaintiff



                                 DEMAND FOR JURY

       The plaintiff demands a trial by jury in the above-entitled action.



                                              BY: /s/: Vincent M. Powers




                                       PRAECIPE

TO THE CLERK OF SAID COURT:



                                             21
4:21-cv-03134-JMG-MDN Doc # 1 Filed: 07/08/21 Page 26 of 37 - Page ID # 26




        Please issue a summons in the above captioned matter and return the same to
plaintiff’s attorney for service upon the defendant by certified mail as follows:

                                    CR Bard, Inc.
                       CT Corporation System, Registered Agent
                               5601 South 59th Street
                                       Suite C
                                 Lincoln, NE 68516

                             Bard Access Systems, Inc.
                       CT Corporation System, Registered Agent
                               5601 South 59th Street
                                       Suite C
                                 Lincoln, NE 68516

                          Becton, Dickenson and Company
                       CT Corporation System, Registered Agent
                               5601 South 59th Street
                                       Suite C
                                 Lincoln, NE 68516




                                                   BY: /s/: Vincent M. Powers




                                          22
      4:21-cv-03134-JMG-MDN Doc # 1 Filed: 07/08/21 Page 27 of 37 - Page ID # 27
Image ID:
D00623376D02                                                       Doc. No.    623376

                 IN THE DISTRICT COURT OF LANCASTER COUNTY, NEBRASKA
                        575 S. 10th Street - 3rd Floor
                        SEPARATE JUVENILE COURT-4th Floor
                        Lincoln             NE 68508


Kyla Gorji v. C.R. Bard, Inc
                                                              Case ID: CI 21   2569


TO:    C.R. Bard, Inc




You have been sued by the following plaintiff(s):

       Kyla Gorji




Plaintiff's Attorney:       Elizabeth A Govaerts
Address:                    411 S 13th St Ste 300
                            P.O. 84936
                            Lincoln, NE 68501-4936
Telephone:                  (402) 474-8000

A copy of the complaint/petition is attached. To defend this lawsuit, an
appropriate response must be served on the parties and filed with the office of
the clerk of the court within 30 days of service of the complaint/petition. If
you fail to respond, the court may enter judgment for the relief demanded in the
complaint/petition.


Date:    JUNE   7, 2021         BY THE COURT:
                                                      Clerk

PLAINTIFF'S DIRECTIONS FOR SERVICE OF SUMMONS AND A COPY OF THE
COMPLAINT/PETITION ON:

            C.R. Bard, Inc
            c/o CT Corporation System, Reg Agt
            5601 S 59th St, Ste C
            Lincoln, NE 68516

Method of service:      Certified Mail

You are directed to make such service within ten days after the date of issue,
and file with the court clerk proof of service within ten days after the signed
receipt is received or is available electronically, whichever occurs first.
           4:21-cv-03134-JMG-MDN Doc # 1 Filed: 07/08/21 Page 28 of 37 - Page ID # 28


                                                                       Doc. No.   623376

                                 LANCASTER DISTRICT COURT
                             575 S. 10th Street - 3rd Floor
                             SEPARATE JUVENILE COURT-4th Floor
                             Lincoln             NE 68508
    To:
    Case ID: CI 21    2569 Kyla Gorji v. CR Bard, Inc.




To: C.R. Bard, Inc                            From: Elizabeth A Govaerts
    c/o CT Corporation System, Reg Agt              411 S 13th St Ste 300
    5601 S 59th St, Ste C                           P.O. 84936
    Lincoln, NE 68516                               Lincoln, NE 68501-4936
      4:21-cv-03134-JMG-MDN Doc # 1 Filed: 07/08/21 Page 29 of 37 - Page ID # 29
Image ID:
D00623377D02                                                       Doc. No.    623377

                 IN THE DISTRICT COURT OF LANCASTER COUNTY, NEBRASKA
                        575 S. 10th Street - 3rd Floor
                        SEPARATE JUVENILE COURT-4th Floor
                        Lincoln             NE 68508


Kyla Gorji v. C.R. Bard, Inc
                                                              Case ID: CI 21   2569


TO:    Bard Access Systems, Inc




You have been sued by the following plaintiff(s):

       Kyla Gorji




Plaintiff's Attorney:      Elizabeth A Govaerts
Address:                   411 S 13th St Ste 300
                           P.O. 84936
                           Lincoln, NE 68501-4936
Telephone:                 (402) 474-8000

A copy of the complaint/petition is attached. To defend this lawsuit, an
appropriate response must be served on the parties and filed with the office of
the clerk of the court within 30 days of service of the complaint/petition. If
you fail to respond, the court may enter judgment for the relief demanded in the
complaint/petition.


Date:    JUNE   7, 2021        BY THE COURT:
                                                      Clerk

PLAINTIFF'S DIRECTIONS FOR SERVICE OF SUMMONS AND A COPY OF THE
COMPLAINT/PETITION ON:

            Bard Access Systems, Inc
            c/o CT Corporation System, Reg Agt
            5601 S 59th St, Ste C
            Lincoln, NE 68516

Method of service:    Certified Mail

You are directed to make such service within ten days after the date of issue,
and file with the court clerk proof of service within ten days after the signed
receipt is received or is available electronically, whichever occurs first.
           4:21-cv-03134-JMG-MDN Doc # 1 Filed: 07/08/21 Page 30 of 37 - Page ID # 30


                                                                       Doc. No.   623377

                                 LANCASTER DISTRICT COURT
                             575 S. 10th Street - 3rd Floor
                             SEPARATE JUVENILE COURT-4th Floor
                             Lincoln             NE 68508
    To:
    Case ID: CI 21    2569 Kyla Gorji v. CR Bard, Inc.




To: Bard Access Systems, Inc                  From: Elizabeth A Govaerts
    c/o CT Corporation System, Reg Agt              411 S 13th St Ste 300
    5601 S 59th St, Ste C                           P.O. 84936
    Lincoln, NE 68516                               Lincoln, NE 68501-4936
      4:21-cv-03134-JMG-MDN Doc # 1 Filed: 07/08/21 Page 31 of 37 - Page ID # 31
Image ID:
D00623378D02                                                       Doc. No.    623378

                 IN THE DISTRICT COURT OF LANCASTER COUNTY, NEBRASKA
                        575 S. 10th Street - 3rd Floor
                        SEPARATE JUVENILE COURT-4th Floor
                        Lincoln             NE 68508


Kyla Gorji v. C.R. Bard, Inc
                                                              Case ID: CI 21   2569


TO:    Becton, Dickinson & Company




You have been sued by the following plaintiff(s):

       Kyla Gorji




Plaintiff's Attorney:      Elizabeth A Govaerts
Address:                   411 S 13th St Ste 300
                           P.O. 84936
                           Lincoln, NE 68501-4936
Telephone:                 (402) 474-8000

A copy of the complaint/petition is attached. To defend this lawsuit, an
appropriate response must be served on the parties and filed with the office of
the clerk of the court within 30 days of service of the complaint/petition. If
you fail to respond, the court may enter judgment for the relief demanded in the
complaint/petition.


Date:    JUNE   7, 2021        BY THE COURT:
                                                      Clerk

PLAINTIFF'S DIRECTIONS FOR SERVICE OF SUMMONS AND A COPY OF THE
COMPLAINT/PETITION ON:

            Becton, Dickinson & Company
            c/o CT Corporation System, Reg Agt
            5601 S 59th St, Ste C
            Lincoln, NE 68516

Method of service:    Certified Mail

You are directed to make such service within ten days after the date of issue,
and file with the court clerk proof of service within ten days after the signed
receipt is received or is available electronically, whichever occurs first.
           4:21-cv-03134-JMG-MDN Doc # 1 Filed: 07/08/21 Page 32 of 37 - Page ID # 32


                                                                       Doc. No.   623378

                                 LANCASTER DISTRICT COURT
                             575 S. 10th Street - 3rd Floor
                             SEPARATE JUVENILE COURT-4th Floor
                             Lincoln             NE 68508
    To:
    Case ID: CI 21    2569 Kyla Gorji v. CR Bard, Inc.




To: Becton, Dickinson & Company               From: Elizabeth A Govaerts
    c/o CT Corporation System, Reg Agt              411 S 13th St Ste 300
    5601 S 59th St, Ste C                           P.O. 84936
    Lincoln, NE 68516                               Lincoln, NE 68501-4936
4:21-cv-03134-JMG-MDN Doc # 1 Filed: 07/08/21 Page 33 of 37 - Page ID # 33
4:21-cv-03134-JMG-MDN Doc # 1 Filed: 07/08/21 Page 34 of 37 - Page ID # 34
4:21-cv-03134-JMG-MDN Doc # 1 Filed: 07/08/21 Page 35 of 37 - Page ID # 35
     4:21-cv-03134-JMG-MDN Doc # 1 Filed: 07/08/21 Page 36 of 37 - Page ID # 36




          IN THE DISTRICT COURT OF LANCASTER COUNTY, NEBRASKA

KYLA GORJI,
                                           Plaintiff,
v.                                                                  Case No. CI 21 2569

C.R. BARD, INC., A Corporation, BARD
                                                           NOTICE OF FILING NOTICE OF
ACCESS SYSTEMS, INC., A Corporation,
                                                                   REMOVAL
and BECTON DICKINSON AND
COMPANY, A Corporation,

                                     Defendants.


        Defendants, C. R. Bard, Inc., Bard Access Systems, Inc., and Becton Dickinson and

Company (“Defendants”), respectfully notify this Court of their removal of this case to the United

States District Court for the District of Nebraska. Removal is based upon diversity jurisdiction

under 28 U.S.C. §§ 1332, 1441 and 1446. A true and correct copy of Defendants’ Notice of

Removal filed in the United States District Court for District of Nebraska is attached hereto and

incorporated herein. In accordance with 28 U.S.C. § 1446(d), no further proceedings may be had in

this action unless the case is remanded.

        Dated this 8th day of July, 2021.

                                              C. R. Bard, Inc., Bard Access Systems, Inc., and Becton
                                              Dickinson and Company, Defendants,



                                              By: /s/Jennifer D. Tricker
                                                   Jennifer D. Tricker, (NE# 23022)
                                                   BAIRD HOLM LLP
                                                   1700 Farnam St
                                                   Omaha, NE 68102-2068
                                                   Phone: 402-344-0500
                                                   Facsimile: 402-344-0588
                                                   jtricker@bairdholm.com



                                                                                            EXHIBIT
DOCS/2661039.1
                                                                                                 B
  4:21-cv-03134-JMG-MDN Doc # 1 Filed: 07/08/21 Page 37 of 37 - Page ID # 37




                               CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on July 8, 2021, I electronically filed the foregoing
with the Clerk of the Court using the JUSTICE on-line filing system
(www.nebraska.gov/courts/efile/), which sent notification of such filing to the following:


                          Vincent M. Powers, Esq.
                          Elizabeth A. Convaerts, Esq.
                          Powers Law
                          411 13th Street, Suite 300
                          Lincoln, NE 68508
                          vince@vpowerslaw.com
                          elizabeth@vpowerslaw.com
                          Attorneys for Plaintiff




                                                    /s/Jennifer D. Tricker




                                               2
DOCS/2661039.1
